Exhibit 10.10

 

LEASE AGREEMENT

 

Lessor (“Party A”):  Ningbo Longxing Group Co., Ltd.

Lessee: (“Party B”):  Thermadyne (Ningbo) Cutting and Welding Equipment
Manufacturing Company Ltd.

 

Party A will lease the buildings it owns to Party B, and Party B needs to rent
the same and is willing to pay relevant expenses thereof.  In order to specify
the rights and obligations for each of the Lessor and Lessee, the Parties have
reached the following agreement (the “Agreement”) upon consultation and in
accordance with the “Contract Law of the People’s Republic of China”:

 


I.                                         PARTY A AGREES TO LEASE TO PARTY B,
FOR PARTY B’S USE, AN OFFICE BUILDING WITH A CONSTRUCTION SPACE OF 1,629M2,
LOCATED AT NO. RENMIN ROAD, HENGXI TOWN, YINZHOU DISTRICT, NINGBO CITY.  PARTY B
WILL INDEPENDENTLY OPERATE AND MANAGE ITS BUSINESS AND BEAR ALL CIVIL, ECONOMIC
AND LEGAL LIABILITIES ARISING FROM ITS OPERATION.


 


II.                                     LEASE TERM
THE INITIAL TERM OF THE LEASE WILL BE FIVE YEARS.  LESSOR WILL DELIVER THE
LEASED BUILDINGS ON FEBRUARY 1, 2005 TO LESSEE FOR USE.  PARTY B HAS THE OPTION
TO RENEW FOR ANOTHER FIVE YEARS ON THE SAME TERMS AS PROVIDED IN THIS LEASE.  TO
EXERCISE THIS OPTION, PARTY B WILL NOTIFY PARTY A OF ITS INTENTION TO RENEW FOR
ANOTHER FIVE YEARS NOT LESS THAN THIRTY DAYS PRIOR TO THE EXPIRATION OF THE
ORIGINAL LEASE TERM.


 


III.                                 RENT AND PAYMENTS


 


1.                                       RENT:  THE RENT WILL BE RMB 16 PER
SQUARE METERS PER MONTH, STARTING FROM THE EFFECTIVE DATE OF THIS AGREEMENT. 
THIS PRICE MAY BE READJUSTED THREE YEARS THEREAFTER IN ACCORDANCE WITH THE RISE
OF THE THEN MARKET LEASING PRICE.


 


2.                                       RENT SHALL BE PAID ON THE EFFECTIVE
DATE OF THIS AGREEMENT, PRO RATED FOR THE BALANCE OF THE MONTH IN WHICH THIS
AGREEMENT BECOMES EFFECTIVE.  THEREAFTER, PAYMENTS WILL BE MADE ON THE FIRST DAY
OF EACH MONTH.


 


IV.                                 RIGHTS AND OBLIGATIONS FOR THE PARTIES
DURING THE TERM


 


1.                                       PARTY A SHALL DELIVER THE SAID
BUILDINGS TO PARTY B AS AGREED HEREIN, AND, PRIOR TO THE DELIVERY, SHALL PROVIDE
CONDITIONS FOR ELECTRICITY AND WATER SUPPLY, GREEN SPACE, PAVING AND REPAIR OF
ROADS AND FLOORS, AND LAYING OF NETWORK CABLES IN RESPECT OF PARTY B’S USE.


 


2.                                       ANY RENOVATIONS MADE TO THE BUILDINGS
BY PARTY B SHALL NOT CHANGE THE DESIGNATED USE OF THE BUILDING OR ITS STRUCTURE
AND ALSO SHALL BE

 

--------------------------------------------------------------------------------


 


SUBJECT TO PARTY A’S CONSENT, WHICH WILL NOT BE UNREASONABLY WITHHELD.  EXPENSES
FOR ANY RENOVATIONS SHALL BE BORNE BY PARTY B.


 


3.                                       UPON EXPIRATION OF THIS AGREEMENT,
PARTY B SHALL NOT SEEK FROM PARTY A ANY EXPENSES FOR SUCH RENOVATIONS, AND SHALL
ENSURE THE INTACTNESS OF THE FUNCTIONALITY OF THE ORIGINAL EQUIPMENT AND
FACILITIES TO THE SAME EXTENT AS WHEN THE BUILDING WAS DELIVERED TO PARTY B,
ORDINARY WEAR AND TEAR EXCEPTED.


 


4.                                       ANY OPERATIONAL COSTS AND EXPENSES,
SUCH AS TAXES, WATER AND ELECTRICITY CHARGES, TELEPHONE CHARGES, SOCIAL SECURITY
FEES, HYGIENE FEES, WASTE DISPOSAL CHARGES AND OTHER OPERATIONAL EXPENSES,
INCURRED BY PARTY B THROUGH USE OF THE BUILDINGS DURING THE LEASE TERM SHALL BE
BORNE BY PARTY B.  PARTY A SHALL NOT BE RESPONSIBLE FOR ANY CREDITOR’S RIGHTS
AND LIABILITIES.


 


V.                                     LIABILITIES FOR BREACH OF CONTRACT


 


1.                                       IF EITHER PARTY FAILS TO PERFORM IN
ACCORDANCE WITH THE TERMS AND CONDITIONS UNDER THE AGREEMENT, THE OTHER PARTY
SHALL HAVE THE RIGHT TO TERMINATE THE AGREEMENT.


 


2.                                       IF EITHER PARTY TERMINATES THE
AGREEMENT DURING THE LEASE WITHOUT OBTAINING THE CONSENT OF OTHER PARTY, SUCH
PARTY SHALL BE REGARDED AS HAVING BREACHED THE CONTRACT, AND SHALL BEAR
LIABILITIES FOR SUCH BREACH.  ALL ACTUAL LOSSES INCURRED AS A RESULT BY EITHER
PARTY SHALL BE BORNE BY THE DEFAULTING PARTY.


 


3.                                       IF PARTY A DESIRES TO CONTINUE TO LEASE
THE BUILDINGS UPON THE EXPIRATION OF THE LEASE AND EXTENSION, PARTY B SHALL,
UNDER EQUAL CONDITIONS, HAVE THE RIGHT OF FIRST REFUSAL IN RESPECT OF THE LEASE,
AND NEW TERMS AND CONDITIONS SHALL BE ENTERED INTO BETWEEN THE PARTIES UPON
MUTUAL AGREEMENT THROUGH CONSULTATION.


 


4.                                       IN THE EVENT THAT THE AGREEMENT IS
UNILATERALLY TERMINATED DURING THE LEASE TERM DUE TO PARTY A’S TAKING BACK OF
THE BUILDINGS OR DUE TO PARTY B’S CHANGE OF ITS INTENT REGARDING THE LEASE, THE
OTHER PARTY SHALL BE GIVEN SIX (6) MONTHS’ PRIOR NOTICE, AND SHALL BE
COMPENSATED BY THE DEFAULTING PARTY IN AN AMOUNT EQUAL TO THREE MONTHS’ RENT.


 


VI.                                 ANY MATTERS UNSPECIFIED HEREIN SHALL BE
SUPPLEMENTED UPON MUTUAL AGREEMENT THROUGH CONSULTATION.  SUCH SUPPLEMENTARY
PROVISIONS, IF WRITTEN AND SIGNED BY THE PARTIES, SHALL HAVE EQUAL FORCE AND
EFFECT WITH THIS AGREEMENT.


 


VII.                             ANY DISPUTES ARISING FROM THE PERFORMANCE OF
THIS AGREEMENT SHALL BE SETTLED THROUGH CONSULTATION BETWEEN THE PARTIES.  WHERE
SUCH CONSULTATION FAILS, THE DISPUTES SHALL BE SUBMITTED FOR ARBITRATION AT THE
PLACE WHERE


 

2

--------------------------------------------------------------------------------


 


PARTY A IS LOCATED OR FOR A LAWSUIT AT A PEOPLE’S COURT IN ACCORDANCE WITH THE
PRINCIPLES OF TERRITORIAL JURISDICTION.


 


VIII.                         THE AGREEMENT SHALL BECOME EFFECTIVE UPON
EXECUTION BY THE PARTIES AND ONLY UPON THE APPROVAL OF PARTY B’S WOFE
APPLICATION SUBMITTED TO YINZHOU DISTRICT DEPARTMENT OF FOREIGN TRADE (“WOFE
APPLICATION”).  THE PARTIES ACKNOWLEDGE THAT THE APPROVAL OF PARTY B’S WOFE
APPLICATION IS A CONDITION PRECEDENT TO THIS AGREEMENT.  IF PARTY B’S WOFE
APPLICATION IS NOT APPROVED, THEN THIS AGREEMENT IS VOID.


 


IX.                                THE AGREEMENT SHALL BE MADE IN TRIPLICATE,
WITH EACH PARTY HOLDING A COPY RESPECTIVELY AND THE SURVEYOR HOLDING THE
REMAINING COPY.


 

Party A (Seal):

 

Party B (Seal):

 

 

 

 

 

 

By:

\s\ Chen Ding Long

 

 

By:

\s\ Patricia S. Williams

 

Chen Ding Long

 

Patricia S. Williams

President

 

Vice Pres. Secretary and
General Counsel

 

 

 

Date: 28th day of December 2004

 

Date: 28th day of December 2004

 

Surveyor (Seal):

Date of Survey:

 

3

--------------------------------------------------------------------------------